COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


M.L.,                                            §
                                                                    No. 08-16-00139-CV
                               Appellant,        §
                                                                      Appeal from the
v.                                               §
                                                                     231st District Court
J.L.                                             §
                                                                  of Tarrant County, Texas
                               Appellee.         §
                                                                    (TC#231-576495-15)
                                                 §

                                 MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, M.L., has failed to pay the case filing

fee, and further finding that Appellant has failed to file an amended notice of appeal as directed,

we dismiss the appeal for want of prosecution.

        Appellant did not pay the case filing fee of $205 when she filed her notice of appeal or

establish that she is indigent in accordance with TEX.R.APP.P. 20.1. On July 7, 2016, the Clerk

of the Court sent Appellant a second request for payment of the case filing fee. The letter also

notified Appellant that failure to pay the case filing fee within twenty days could result in

dismissal of the appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c).

Appellant has not paid the filing fee or otherwise responded to our notice.
       On June 17, 2016, the Second Court of Appeals directed Appellant to file an amended

notice of appeal to correct multiple defects in the notice of appeal. Following transfer of this

appeal from the Second Court of Appeals, the Clerk of this Court sent Appellant a second

request for the amended notice of appeal. On our own motion, the Court extended the time for

Appellant to file the amended notice of appeal to August 1, 2016. Appellant has not responded

to our letter nor has she filed the amended notice of appeal. The appeal is dismissed for want of

prosecution. See TEX.R.APP.P. 42.3(b), (c).


                                              STEVEN L. HUGHES, Justice
August 10, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-